          Case 1:21-cr-00138-JEB Document 58 Filed 09/22/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
                                                    )
                        v.                          ) Case No. 1:21-cr-138
                                                    )
 AARON MOSTOFSKY,                                   ) District Judge James E. Boasberg
                                                    )
        Defendant.                                  )
                                                    )

 DEFENDANT MOSTOFSKY’S MOTION FOR ORAL ARGUMENT ON SECOND
MOTION TO DISMISS COUNTS ONE, TWO, FIVE AND SIX OF THE SUPERSEDING
                          INDICTMENT

       On September 21, the government filed an opposition to Mostofsky’s Second Motion to

Dismiss Counts One, Two, Five and Six of the Superseding Indictment. ECF No. 57.

Mostofsky expects to file a reply brief early next week and is working as quickly as he can

toward that end.

       Mostofsky filed his motion in August. ECF No. 47. As the Court knows, motions to

dismiss raising similar issues are pending before several judges. See, e.g., U.S. v. Brady

Knowlton, 21-cr-46-RDM (D.D.C. 2021); U.S. v. Nordean, 21-cr-175-TJK (D.D.C. 2021); U.S.

v. Crowl, 21-cr-28-APM (D.D.C. 2021). However, the briefing cycle in those cases has closed

and oral arguments have been held.

       Mostofsky requests an opportunity to argue his case to the Court before the die is cast on

these issues. LCrR 47(f)(“A party may in a motion . . . request an oral hearing. . .”).

Accordingly, if the Court’s schedule accommodates it, he requests oral argument on his motion

sometime during the week beginning Monday, October 4. In the unique context of the January 6

cases, where novel legal issues are common to hundreds of cases pending in the same Court,



                                                                                                1
          Case 1:21-cr-00138-JEB Document 58 Filed 09/22/21 Page 2 of 3




Mostofsky could be prejudiced by a decision made by another judge who considered somewhat

similar but incompletely formulated issues before Mostofsky has had the opportunity to argue his

case to this Court. Holding oral argument the week beginning October 4 would reduce that risk.

And from the Court’s institutional perspective, holding an argument that week would increase

the likelihood of fair and uniform decision-making across the cases. Mostofsky believes that his

is the last, or nearly the last, motion to dismiss a January 6 indictment that raises these

overarching issues for which oral argument has not been scheduled. All parties involved benefit

from arguing these issues before the clay has hardened.

       Mostofsky is grateful for the Court’s consideration of this request.

Dated: September 22, 2021                              Respectfully submitted,


                                                       /s/ David B. Smith
                                                       David B. Smith, D.C. Bar No. 403068
                                                       David B. Smith, PLLC
                                                       108 North Alfred Street, 1st FL
                                                       Alexandria, Virginia 22314
                                                       (703) 548-8911 / Fax (703) 548-8935
                                                       dbs@davidbsmithpllc.com

                                                       Nicholas D. Smith, D.C. Bar No. 1029802
                                                       David B. Smith, PLLC
                                                       7 East 20th Street, Suite 4R
                                                       New York, NY 10003
                                                       (917) 902-3869
                                                       nds@davidbsmithpllc.com

                                                       Counsel to Mostofsky




                                                                                                 2
         Case 1:21-cr-00138-JEB Document 58 Filed 09/22/21 Page 3 of 3




                                     Certificate of Service
       I hereby certify that on the 22nd day of September, 2021, I filed the foregoing motion with

the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)

to the following CM/ECF user(s):

              Graciela Lindberg
              Assistant United States Attorney
              555 4th Street, N.W.
              Washington, D.C. 20530

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                    /s/ David B. Smith
                                                    David B. Smith, VA Bar No. 25930
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street, 1st FL
                                                    Alexandria, Virginia 22314
                                                    (703) 548-8911 / Fax (703) 548-8935
                                                    dbs@davidbsmithpllc.com




                                                                                                3
